 
 
I 
108th CONGRESS 2d Session 
H. R. 5373 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2004 
Mr. Beauprez (for himself and Mr. Tancredo) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize the Secretary of the Interior to enter into contracts for the use of excess storage and conveyance capacity of the Fryingpan-Arkansas Project, Colorado, and for other purposes. 
 
 
1.Feasibility study 
(a)AuthorizedPursuant to Federal reclamation law (the Act of June 7, 1902, and all Acts amendatory thereof or supplementary thereto), the Secretary of the Interior is authorized to conduct a feasibility study to determine the most feasible method of meeting the present and future water supply and related storage requirements within the area served by the Fryingpan-Arkansas Project, including the potential enlargement of Fryingpan-Arkansas facilities. In conducting such study, the Secretary shall take into consideration the Preferred Storage Options Plan Report published September 21, 2000, by the Southeastern Colorado Water and Storage Needs Assessment Enterprise and Final PSOP Implementation Committee Report dated April 19, 2001 (hereinafter referred to as the PSOP Reports), the intergovernmental agreement dated May 27, 2004 among the City of Pueblo, the City of Aurora, the Southeastern Colorado Water Conservancy District, the City of Fountain, the City of Colorado Springs, the Board of Water Works of Pueblo, Colorado (hereinafter referred to as the Regional IGA), and the need to ensure compliance with the Arkansas River Compact as executed by the states of Colorado and Kansas on December 14, 1948 (hereinafter referred to as the Arkansas River Compact). 
(b)FundingBefore funds are expended for the study authorized by this section, the Southeastern Colorado Water Activity Enterprise shall first agree to participate in the feasibility study and to fund, at a minimum, 50 percent of the costs of such study. The Southeastern Colorado Water Activity Enterprise’s share of the costs may be provided partly or wholly in the form of services directly related to the conduct of the study, as determined by the Secretary. Costs incurred prior to the enactment of this Act to develop the PSOP Reports may be credited toward such Enterprise’s share of the costs of the feasibility study, as determined by the Secretary. 
(c)Study to be submittedThe Secretary shall submit the feasibility study authorized by this section to the President and the President Pro Tempore of the Senate and the Speaker of the House of Representatives. 
(d)Further authorization required for certain expendituresNo funds shall be expended for the construction of enlargements, or any other alternative identified in the feasibility study authorized by this section for which authority does not currently exist, without further authorization by Congress. 
(e)Authorization of appropriationsThere is authorized to be appropriated $4,000,000 to conduct the feasibility study authorized by this section. 
2.Secretary authorized to enter into contracts for the use of excess storage and conveyance capacity of the fryingpan-arkansas project, coloradoThe Act of August 16, 1962, as amended, (76 Stat. 389 et seq., as amended), is amended further by adding at the end the following new sections: 
 
8. 
(a) 
(1)Except as provided in Section 9, and subject to the provisions of this Act and all other applicable Federal statutes, the Secretary is authorized to enter into contracts with any entity, private or public, (hereinafter referred to as entity), for the use of excess capacity in the Fryingpan-Arkansas Project for the purpose of diverting, storing, impounding, pumping, exchanging, or conveying nonproject water for irrigation, domestic, municipal and industrial, or any other beneficial purpose. 
(2)In entering into such contracts, the Secretary shall take into consideration the PSOP Reports, the Regional IGA and the need to ensure compliance with the Arkansas River Compact. 
(b)The Secretary is authorized to enter into contracts pursuant to this section provided that— 
(1)to the extent such contracts are with an entity that does not have an allocation of Project carry over storage space pursuant to the allocation principles adopted by the Southeastern Colorado Water Conservancy District on November 29, 1979, and confirmed by the District Court of Pueblo County in Civil Action No. 40487 by decree dated December 18, 1979, including any subsequent modifications made by the District that are confirmed by the District Court; the contracts shall not impair or otherwise interfere with the ability of an entity that does have an allocation of Project carry over storage space to enter into contracts for the use of excess water storage and conveyance capacity pursuant to this section 8; and 
(2)except as provided in section 9, before entering into such a contract with an entity that will use water stored or conveyed under such contract outside of the natural basin of the Arkansas River within Colorado, the Secretary shall provide the Southeastern Colorado Water Conservancy District a first right of refusal, exercisable within 90 days, to enter into contracts for the use of excess water storage and conveyance capacity made available to the individual or entity that will use water stored or conveyed under such contract outside of the natural basin of the Arkansas River within Colorado; Provided, in no event shall the Southeastern Colorado Water Conservancy District enter into a sub-contract with an entity that will use water stored or conveyed under such contract outside of the natural basin of the Arkansas River.  
(c)Subject to the provisions of subsection (b), the Secretary may enter into contracts authorized by this section upon such terms and conditions as the Secretary may determine to be just and equitable. The term of any such contract shall be for such period, not to exceed 40 years, as the Secretary deems appropriate. Upon expiration, such contracts may be renewed upon such terms and conditions as may be mutually agreeable to the Secretary and the contractor for the use of excess capacity. 
(d)All charges established pursuant to this section shall be just and equitable as to the rates paid by the those entities that receive project water from the Fryingpan-Arkansas Project facilities. 
(e)Prior to the execution of any contracts under this section, the Secretary shall execute an agreement with the Southeastern Colorado Water Activity Enterprise to provide guidelines for the terms to be contained in the contracts executed pursuant to this section. Such guidelines shall appropriately address impacts associated with water operations under the contracts, surcharges established by the Enterprise, reimbursement of costs incurred, and water quality monitoring, as identified by the Southeastern Colorado Water Activity Enterprise and the Secretary. 
9. 
(a)The Secretary of the Interior may enter into new and renewal contracts with the City of Aurora, Colorado, or an enterprise of the City, for a term not to exceed the term referenced in Section 8(c), for the use of excess capacity in the Fryingpan-Arkansas Project for the purpose of diverting, storing, impounding, pumping, exchanging, or conveying nonproject water for irrigation, domestic, municipal and industrial, or any other beneficial purpose. Such contracts shall be— 
(1)limited to waters appropriated from the Arkansas River held by the City of Aurora, Colorado, or an enterprise of the City that— 
(A)are decreed water rights and owned by the City of Aurora, Colorado, or an enterprise of the City as of December 7, 2001; 
(B)are water rights described in a Colorado Water Court water rights application pending as of December 7, 2001, or an amendment or re-filing thereof, as long as such amendment or re-filing does not increase the draft of water from the Arkansas Basin that would have been available to City of Aurora, Colorado, or an enterprise of the City under the original application; 
(C)result from water lease agreements existing as of December 7, 2001, including any renewal or replacement contract for no more than the existing amount of water; 
(D)result from interruptible supply agreements or water bank transactions authorized under Colorado law, and operating no more than five calendar years during any period of ten consecutive calendar years; or 
(E)is traded to, or exchanged with, the City of Aurora, Colorado, or an enterprise of the City for one of the foregoing items (A) through (C) as long as such trade or exchange does not increase the draft of water from the Arkansas River Basin that would have been available to the City of Aurora, Colorado, or an enterprise of the City under subparagraphs (A) through (C); 
(2)are for water obtained by the City of Aurora, Colorado, or an enterprise of the City from the Colorado River consistent with section 12; or 
(3)take into consideration the need to ensure compliance with the Arkansas River Compact as executed by the states of Colorado and Kansas on December 14, 1948. 
(b)Prior to the execution of any renewal contract with the City of Aurora, the Secretary of the Interior shall execute an Agreement with the Southeastern Colorado Water Activity Enterprise, which agreement shall provide guidelines for the terms to be contained in a renewal contract executed pursuant to this section. Such guidelines shall appropriately address those impacts associated with water operations under the contracts, such as storage and convenience charges, surcharges established by the Enterprise, reimbursement of costs incurred, and water quality monitoring, as identified by the Southeastern Colorado Enterprise and the Secretary. 
(c)Any contract executed under the authority of subsection (a) or (b) shall be in compliance with the provisions of section 8(b)(1). 
(d)The Secretary shall establish such charges under this section 9 in a manner consistent with the provisions of section 8(d). 
10. 
(a)Nonproject water diverted, stored, impounded, pumped, exchanged, or conveyed under a contract entered into pursuant to section 8 or 9 shall be exempt from any acreage limitation provisions of the Act of June 17, 1902 (32 Stat. 388), and Acts amendatory thereof and supplementary thereto including, but not limited to, the Warren Act of 1911, the Reclamation Reform Act of 1982 (96 Stat. 1263; 43 U.S.C. 390aa-zz-1) and from any farm unit size limitations established pursuant to section 4(c)(5) of the Act of August 11, 1939 (Chapter 717; 16 U.S.C. 59–2(c)(5)). 
(b)Notwithstanding subsection (a), if such nonproject water is commingled with project water in Reclamation project facilities, and the resulting commingled supply is used to irrigate lands in a project contractor’s service area, then such commingled water shall bear the same acreage limitations or farm unit size limitations as the project water unless— 
(1)contract provisions are in effect which provide that project or nonproject water, or both, will be accounted for on a quantitative basis, that project water will not be delivered to ineligible land, and that appropriate charges, as determined by the Secretary, will be paid for the project water; and 
(2)the charges for the use of the excess capacity include an appropriate interest component, as determined by the Secretary. 
11. 
(a)Excess water storage capacity of the Fryingpan-Arkansas Project to divert, store, impound, pump, exchange, or convey nonproject water made available under contracts executed pursuant to the provisions of sections 8 and 9 shall not be utilized so as to increase diversion of nonproject water from the natural basin of the Colorado River within Colorado into another river basin for delivery or storage unless— 
(1)the diversion is the subject of a decree entered prior to the effective date of this section for which no new infrastructure or legal approvals are necessary to divert the water out of the natural basin;  
(2)the diversion is the subject of an agreement in existence on the date of the enactment of this section, contemplating additional diversions diverted through or stored in the facilities authorized by this Act, between the beneficiary of such transbasin diversion and the water conservation district, as defined under Colorado law, from within whose boundaries the waters are proposed for diversion; 
(3)the diversion is the subject of an intergovernmental agreement or other contractual arrangement executed after the date of the enactment of this section, between the beneficiary of such transbasin diversion and the water conservation district, as defined under Colorado law, from within whose boundaries the waters are proposed for diversion; or 
(4)the beneficiary of such transbasin diversion provides compensatory storage or alternate water supply in an amount equal to the quantity diverted out of the basin for the benefit of the water conservation district, as defined under Colorado law, from within whose boundaries the waters are proposed for diversion. 
(b)Prior to executing any agreement, or arrangement or agreement for provision of compensatory storage or alternative water supply, that allows for increased diversions of nonproject water as described in subsection (a), the parties to such agreements or arrangements shall submit the agreement or arrangement to the Secretary, who, within 30 days, shall submit such agreement or arrangement to the President Pro Tempore of the Senate and the Speaker of the House of Representatives for a period of not less than 60 days. 
(c)This section shall not be considered as precedent for any other Congressionally authorized project.. 
 
